Citation Nr: 1042656	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1974, to include periods of active service in the Republic of 
Vietnam.  He died in December 1994.  The Appellant is the 
Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the RO that determined 
that new and material evidence was submitted to reopen the claim, 
but then denied service connection for the cause of the Veteran's 
death.  The appellant timely appealed.  

The Board notes the RO reopened the previously-denied claim 
herein on appeal.  However, regardless of the RO's actions, the 
Board is required to consider whether new and material evidence 
has been received warranting the reopening of  the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen a previously and finally denied claim).  

The issue of service connection for the cause of the Veteran's 
death is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is required 
on your part.  


FINDINGS OF FACT

1.  In December 1994, the RO denied service connection for cause 
of death.

2.  Evidence associated with the claims file since the December 
1994 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
cause of death, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's decision in December 1994, denying service 
connection for cause of death, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's December 1994 denial is 
new and material, and the claim for service connection for cause 
of death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a previously denied service 
connection claim for the cause of the Veteran's death.  The Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant by 
reopening her claim of service connection for the cause of the 
Veteran's death .  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Records reflect that the RO denied service connection for the 
cause of the Veteran's death in December 1994 on the basis that 
there was no evidence of a causal connection shown between the 
hepatocellular cancer that caused the Veteran's death and his 
active military service.

The evidence of record at the time of the denial of the claim in 
December 1994 included the Veteran's DD Form 214; his service 
treatment records; an April 1994 rating decision, denying service 
connection for residuals of Agent Orange; private treatment 
records revealing findings consistent with metastatic 
hepatocellular carcinoma in September 1994; an October 1994 
rating decision, denying service connection for metastatic 
hepatocellular cancer due to Agent Orange exposure; and a 
November 1994 certificate of the Veteran's death.  

During his lifetime, the Veteran had no service-connected 
disabilities.  His death certificate showed that the immediate 
cause of death was hepatocellular cancer.  An autopsy had not 
been performed.

Based on this evidence, the RO concluded that the evidence failed 
to show a cause of death related to military service.

The present claim was initiated by the appellant in March 2005.  
VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 1994 includes 
duplicate copies of the 1994 private treatment records; a VA 
treatment record showing that the Veteran had undergone 
chemotherapy for his hepatocellular cancer; a February 2007 
statement by the appellant that it was reasonable to assume that 
the Veteran's hepatocellular cancer was present during active 
service because "some lie dormant for over 30 years," and 
opining that the hepatocellular cancer was caused from exposure 
to Agent Orange; and an abstract of a French study, received in 
October 2010, entitled "Viral infections and chemical exposures 
as risk factors for hepatocellular carcinoma in Vietnam."

Some of this evidence is not new in that it was previously of 
record and is cumulative. 

The newly submitted evidence primarily includes statements by the 
appellant, and an abstract of a French study.  The Board notes 
that the appellant is not shown to have the medical expertise to 
determine what effect Agent Orange exposure had on the Veteran's 
hepatocellular cancer, and whether such exposure in service 
caused or contributed substantially or materially to the cause of 
his death.  Hence, her statements of a plausible nexus are not 
competent, and do not raise a reasonable possibility of 
substantiating the claim for service connection.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board finds, on the other hand, that the abstract of a French 
study relates to an unestablished fact necessary to substantiate 
the claim-i.e., suggesting chemical exposures as risk factors 
for hepatocellular cancer in Vietnam; and raises a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death based on his presumed 
exposure to her agents in Vietnam.  Toles v. Peake, 2008 WL 
5102122 (Vet. App.) (table).     

Hence, the appellant's petition to reopen the claim for service 
connection for the cause of the Veteran's death must be granted. 
38 U.S.C.A. § 5108.
ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for cause of death and to this extent the 
appeal is allowed.  


REMAND


Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.159 (2010).  Certain additional VCAA notice 
requirements may attach in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  Generally, 38 U.S.C.A. § 
5103(a) notice for a DIC claim must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
content of the 38 U.S.C.A. § 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  In 
the instant case, the VCAA letter provided to the appellant in 
July 2005 (prior to Hupp) did not comply with these requirements.

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the disability 
rating and effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to 
notice of the type of evidence necessary to establish an 
effective date for DIC benefits.  Thus, notice addressing these 
matters should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notice should be issued to the  
appellant in compliance with Hupp to 
include:  (1) a statement that the Veteran 
was not service-connected for any disability 
at the time of his death; and (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based 
on a condition not yet service-connected.

2.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the Veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and provide an opportunity to 
respond, before the case is returned to the 
Board.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 




handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


